Title: To Thomas Jefferson from Lewis Waugh, 18 December 1804
From: Waugh, Lewis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     King george County Virginia Decr—18th. 1804
                  
                  A friend of mine has just returned from exploreing the Louisiana Country. and is delighted with New Madrid and its neighbourhood; insomuch that he has induced a number of good Citizens to wish a residence there provided they cou’d be satisfyd of its permanence to the United States. An idea has gone forth that it’s in contemplation with the Government of the United States to exchange that part of Louisiana for the teritory holden by the Indians on the East side of the Massisippi. Being pressed by some of my friends and urged by my own feelings I am prevailed upon to make the inquery of you (provided there is no impropriety in so doing) whither we shou’d be safe in risking our fortunes in that desireable Country. I can not only influence some Gentlemen of fortune to accompany me but some useful mechanicks—If its wished to know who I am enquiry may be made of Daniel Carrol Brent, John Thompson Mason and Nicholas Fitzhugh Esqrs. A letter in answer to this lodged at Frederecksburg will confer an Obligation on Sir your humb Servt
                  
                     Lewis Waugh 
                     
                  
               